Title: From John Adams to Boston Patriot, 7 August 1810
From: Adams, John
To: Boston Patriot


				
					
					Quincy, August 7, 1810.
				
				Amsterdam, March 1st, 1782.—wrote to the duke De La Vauguion “As Friesland has taken the provincial resolution to acknowledge the Independence of America, it seems to be high time for me to prepare for the execution of my instructions from Congress of the 16th of August, which I had the honor to communicate to your Excellency, on the 25th of November, and which had been previously communicated to the minister of foreign affairs at Versailles.By these instructions it appears, that His Most Christian Majesty had made by his Minister to Congress, a tender of his endeavours to accomplish a coalition between the United Provinces of the Netherlands and the United States of America; and that this tender was accepted by Congress, as a first proof of His Majesty’s solicitude for their interests.By another resolution, I am instructed to propose a treaty of alliance between His Most Christian Majesty, the United Provinces of the Netherlands and the United States of America, having for its object and limited in its duration, to the present war with Great Britain, and conformed to the treaties subsisting between His Most Christian Majesty and the United States.The system of operations was thus settled at Philadelphia between the King, by his Minister and the Congress, and for obvious and wise reasons, the Minister of Congress at the Hague, was to make the proposition to their High Mightinesses; and the Ambassador of His Majesty was to countenance and support it, either publicly or privately as he should judge proper, until the States’ General should listen to it, so far as to enter into the negociation.In pursuance of these principles, it seems to be necessary for me to go to the President of their High Mightinessess and, without offering him any thing in writing, to make him a proposition, in the words of the inclosed project, or other equivalent.Friesland has taken so decided a part, and the other provinces, especially Holland, are animated with such a spirit, that I cannot but flatter myself such a proposition would now run with rapidity through the Seven Provinces, and contribute very much to accelerate the period of this bloody and ruinous war.I have the honour to request your Excellency’s sentiments upon this subject, and to be, with the most sincere and inviolable attachment, your Excellency’s most obediant &c.The project of a memorial to their High Mightinesses, inclosed in this letter to the French Ambassador, was both in French and English:First in English, in these words—Mr. President,—I have done myself the honour of this conference in order to desire you, sir, to inform their High Mightinesses, that by the 10th article of the treaty of Alliance between France and the United States of America, the Most Christian King and the United States have agreed to invite in concert or to admit those powers who shall have complaints against England, to make common cause with them and to accede to the present alliance, under such conditions as shall be freely agreed and consented to, between all the parties.That the United States have lately transmitted to their minister plenipotentiary at the Hague, a fresh commission, with full powers, general and special, to confer, treat, agree and conclude, with the person or persons vested with equal powers by His Most Christian Majesty, and their High Mightinesses, the States’ General of the United Provinces of the Netherlands, of and concerning a treaty of alliance between His Most Christian Majesty, the United Provinces of the Netherlands, and the United States of America, having for its object, and limited in its duration to the present war with Great Britain, and conformed to the Treaties subsisting between His Most Christian Majesty and the United States.As it is most certain that no member of this republic, nor any impartial power of Europe can deny it to be a power that has complaints against England;  in the name and behalf of the said United States and in obedience to their express instructions, and in virtue of the said tenth article of the said treaty of alliance, I have the honor to propose such a triple alliance to their High Mightinesses, the States’ General.A combination of the councils and arms of all those powers, against whom Great Britain, in the wantonness of her ambition, has declared war; appears to be the easiest & the only certain method of preventing the unnecessary effusion of human blood; which is not, however, more sacred nor precious in the sight of Americans, than in that of your High Mightinesses, and the other powers of EuropeThe only way of bringing this war to a speedy conclusion, for the happiness of mankind—The only way in which a safe, solid & honorable peace can be soon obtained, by any of the powers at war. But if their High Mightinesses should be of a different opinion, they are the Supreme Judges of the policy of this nation, and have their own choice: and America, with the generous assistance of her august and glorious ally, can sustain the war in future for any given period of time, with as little inconvenience as any other of the belligerent powers.Upon this occasion, moreover, I take the liberty to repeat the requisition of the ninth of January, of a categorical answer to the demand of an audience of their High Mightinesses of the fourth of May last, because, whether their High Mightinesses shall think fit or not, to enter into the proposed triple or quadruple alliance; whether they shall think fit or not to enter into the proposed treaty of amity and commerce with the United States: it seems indispensably necessary that their High Mightinesses should declare whether they consider the United States as an independent power or not; whether they consider their inhabitants as friends or enemies; that the men of war, privateers and merchants of each nation, may know how to govern themselves, in relation to the subject of prizes and reprisals at Sea.The other in French was in these words—Monsieur Le President,—Je me suis procuré l’honneur de cette conference, pour vous prier d’informer leurs hautes puissances que par le dixieme article du traité d’alliance entre la France, et les Etatis Unis de l’Amerique, le roi très chretien et les etats unis sont convenus d’inviter de concert, ou d’admettre les pussances qui auront des griefs contre l’Anglaterre, e faire cause commune avec eux, et d’acceder á la presente alliance sous les conditions qui seront librement agreées et convenues, entre toutes les parties. Que les etats unis, ont dernierement transmis, a leur ministre plenipotentiaire á la Haye, une nouvelle commission avec de pleins pouvoirs generaux, et particuliers, pour conferer, traiter, convenir et conclure, avec la personne ou les personnes revêtues de pouvoirs semblables, par sa majesté très Chretienne, et leurs hautes puissances les etats generaux des provinces unies des Pays Bas, sur un traité d’alliance, entre sa majesté tres Chretienne, les provinces unies des Pays Bas, et les etats unis de l’Amerique, ayant pour objet, et pour terme, la guerre presente avec la Grande Bretagne, et pour modeles, les traités subsistants entre sa Majesté, trés Chretienne et les etats unis.Comme il est très certain, et qu’aucun membre d’un etat, ni aucune puissance impartiale, ne peut desavouer, que la republique ne soit une puissance qui a des griefs contre L’Angleterre; en consequence au nom et en faveur des dits etats unis, conformément a leurs instructions expresses, et en vertu, du dit article dixieme du même traité d’alliance Jai l’honneur de faire a leurs hautes puissances les etats generaux la proposition de cette triple alliance.Une combinaison de Conseils et d’operations militaires de toutes ces puissances, a qui la Grand Bretagne, dans le delire de son ambition, a declaré la guerre, parait devoir être le moyen le plus facile et le plus certain de prevenir l’effusion inutile du sang humain; qui n’est cepedant, ni plus sacré, ni plus precieux, aux yeux des Americains qu’á ceux de vos Hautes Puissances, et des autres etats de L’Europe: le seul moyen, d’accelerer la conclusion de cette guerre, pour le bonheur du Genre humain; le seul moyen qui puisse procurer bientôt une paix sure, solide et honorable: á chacune des Puissances belligerentes. Mais, si leurs Hautes Puissances pensent, d’une autre maniere, elles sont les juges supremes du systeme politique de cette nation. Leur choix est dans leurs mains; et L’Amerique toujours sure, de L’Assistanceé, de son auguste et glorieux Alli peut soutenir la guerre, pour L’avenir, telle epoque de tems que ce soit, avec aussi peu d’inconveniens, q’aucune des autres Puissances belligerentes.En outre, á cette occasion, je prends la Liberté de repeter la requisition du neuf Janvier, pour une reponse cathégorique á la demande d’ une audience de leurs Hautes Puissances du quatre May passé; parceque, soit que leurs Hautes Puissances jugent á propos, ou non, d’entrer dans l’alliance proposée, triple ou même quadruple; soit qu’elles jugent convenable, ou non, d’acceder au traité d’Amitié et de commerce proposé par les etats unis, il pararait indispensablement necessaire, que leurs Hautes Puissances declarent, si elles regardent les etats unis pour un etat independant ou non; si elles considerent les habitans des dits etats pour amis ou pour ennemis, afin que les Vaisseaux de Guerre, les Armateurs, et les Navires marchands de chaque nation, sachent sur quoi se régler relativement aux Prises et aux Represailles en mer.Amsterdam. March 2, 1782—wrote to Mr. Dumas: “I have received yours of the 25th ult. that of 26th; and this moment that of 1st March.Project.Suppose you dismiss your chambers, and invite Madam and Mademoiselle Dumas to remove with you, into my house. In the first place, is there room enough in the house for your family and mine? Secondly. How many servants must there be, in order to keep house, together, in such a manner? If Madame Dumas would be so good as to take upon herself the trouble of the oversight of such a family, she might nevertheless find time to make an excursion, with Mademoiselle, to the farm in Guilderland, in summer.As to the furniture, I wish you to buy the Fourneau; but the other things I believe not. I would not have any thing laid out in repairs of the house, nor shall I have occasion for much additional furniture. I must make it do, with what I have.There is good news from Guilderland; American Independence has been agitated there, and very favourably considered. Rather put off in compliance to the maritime provinces.This people, six months hence, will be astonished that they did not acknowledge American Independence six months ago.English politicks have ruined their own Empire, and come much too near ruining Holland too. Let Holland acknowledge American Independence, and then see how soon the whole armed neutrality will acknowledge it too, by inviting congress or its ministers to Vienna to make peace. I wish you joy of the capture of Minorca, and that it may be soon followed by that of Gibraltar.Amsterdam, March 2, 1782—wrote I believe, to Dr. Cooper: “Your kind favor by the Marquis, I have received, and it touched a thousand tender strings in my heart.You suppose that I am informed of every thing that passes at Philadelphia. But I am not. I never was and never shall be informed of any thing that passes there, but the results in the journals, &c.I am happy to learn that you are acquainted with my good friend Mr. De L’Etombe, who is a very deserving character.Things always go on better with you, than any where else. I thank you, sir, for the sensible and manly proceedings of the town of Boston: of which I shall make the best use in my power.I have one favour to beg of you. There is a gentleman in this town, whose name is Cerisier, who is one of the greatest wits and historians in Europe, and the best grounded in American principles of any man I have found. He is the author of a most elegant and masterly history of the Dutch nation; and has carried on a weekly paper for the last twelve months, under the title of the Dutch Politician, which has, in my opinion, done more service in Europe to the American cause than can be expressed. The favor I ask is, that you would get him elected a member of our American Academy of Arts and Sciences. It will be of service to the society and to America in general; but especially to me in my public affairs here. Yet I wish you would only shew this in confidence, to such gentlemen as you think proper, without making it public, or giving any copy of it. Mr. Cerisier, of Amsterdam, is description enough. There is also a Mr. Marienne, of this town, whom I would recommend to the same honor, after Mr. Cerisier. He is author of a traité general du commerce, and wishes to write upon American commerce, and to correspond with the society for that end.Minorca is taken, and the British House of Commons came within one vote of discontinuing the American war. Forlorn indeed is the condition of Great Britain.I hope  to spend a few years with you in endeavoring to complete the system of our ancestors for a national education of youth; which is all I have remaining at my heart. Every thing else is secure. Affectionately yours, &c.”Amsterdam, March 4th, 1782—wrote to Mr. Teglaer: “The bearer of this, Major John Porter, is a deserving officer of the American army, who has been in the service from the beginning. I know his father and family. His father is a worthy clergyman of a rich parish in my neighborhood, and the character of the son is unexceptionably good. I believe you will do a very good action in befriending him, and am persuaded you will lose nothing by it.”Amsterdam. Received from the French Ambassador the following letter.La Haye, ce 4 Mars, 1782.J’ai recu, Monsieur, la Lettre, que vous m’avez fait l’honneur de m’écrire d’Amsterdam le 1er de ce mois. Je ne suis pas en mesure d’avoir celui d’y repondre, comme Ministre du Roi, n’etant muni d’aucune Instruction ulterieure sur l’object qui y est developé; mais puisque vous voulez bien me demandér Mon sentiment personel, Je vous l’exposerai, avec la plus entiere sincerite.”Apres avoir tres serieusement reflechi, sur les veies que vous me communiquez, quelque soit mon penchant a adopter vos opinions, Je né scaurois m’empecher d’appercevoir beaucoup d’inconvenients a l’execution du plan que vous me paroissez vous proposer de suivre; Je craindrois qu’il ne retardat le succes definitif, au lieu de l’acellerer, et Je crois etre tres fonde, a penser ainsi.J’aurai l’honneur de vous develloper plus amplrment de vive voix les Motifs, qui m’y determinent, si, comme Monsieur Dumas me l’a fait esperer, vous venez, dans quelques jours, a La Haye.Recevez, Mensieur, une nouvelle assurance, des sentiments inviolables d’attachment, et de consideration avec lesquels J’ai l’honneur d’etre votre tres humbble et tres obeissant servitieur.Le Duc De La Vauguion.M. Adams, Minitre Plenipotentiare des Etats Unis.In English.The Hague, the 4th March, 1782.I have received, sir, the letter which you have done me the honor to write me from Amsterdam, the first of this month. I am not in a situation to have that of answering it, as minister of the king, not being furnished with any ulterior instructions concerning the object developed in it; but as you have the goodness to ask my personal sentiments, I will explain them to you with the utmost sincerity.After having very seriously reflected, on the views which you communicate to me, whatever may be my inclination to adopt your opinions, I cannot but perceive much inconvenience in the execution of the plan which you appear to propose to pursue. I should fear it would retard rather than accelerate the definitive success. And I believe myself very well founded in thinking in this manner.I will have the honor of detailing to you, more amply in conversation, the motives which determine me, if, as Mr. Dumas has given me hopes, you come within a few days to the Hague.Receive, sir, a new assurance of the inviolable sentiments of attachment and consideration, with which I have the honor to be, your most humble and most obedient servant,Le Duc De La Vauguion.Mr. Adams, Minister Plenipotentiary of the United States.
				
					John Adams.
				
				
			